Case: 20-50481      Document: 00516199335         Page: 1    Date Filed: 02/11/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                February 11, 2022
                                  No. 20-50481                      Lyle W. Cayce
                                                                         Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Antonio Maurice Gardner,

                                                         Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                                No. 6:18-CR-330-1


   Before Higginbotham, Stewart, and Wilson, Circuit Judges.
   Per Curiam:*
          Our prior panel opinion, United States v. Gardner, 15 F.4th 382 (5th
   Cir.   2021),   is   WITHDRAWN           and   the   following     opinion          is
   SUBSTITUTED therefor:
          Antonio Maurice Gardner urges that he pled guilty to illegal
   possession of drugs without moving to suppress their seizure on his counsel’s


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50481      Document: 00516199335          Page: 2    Date Filed: 02/11/2022




                                    No. 20-50481


   advice that he would raise the legality of the search in his objections to the
   presentence investigation report. Without a hearing or response from the
   government, the district court denied his new counsel’s motion to allow
   Gardner to withdraw his plea. The district court eventually sentenced
   Gardner to 240 months imprisonment and six years of supervised release.
   We vacate and remand.
          “A district court’s denial of a motion to withdraw a guilty plea is
   reviewed for abuse of discretion.” United States v. Powell, 354 F.3d 362, 370
   (5th Cir. 2003). There is no “absolute right to withdraw [a] guilty plea.” Id.
   “However, a district court may, in its discretion, permit withdrawal before
   sentencing if the defendant can show a ‘fair and just reason.’” Id. (citing
   Fed. R. Crim. P. 11(d)(2)). Courts in our circuit consider the seven Carr
   factors when deciding whether the defendant has met his burden, namely
   whether:
          (1) the defendant asserted his innocence, (2) withdrawal would
          cause the government to suffer prejudice, (3) the defendant
          delayed in filing the motion, (4) withdrawal would substantially
          inconvenience the court, (5) close assistance of counsel was
          available, (6) the original plea was knowing and voluntary, and
          (7) withdrawal would waste judicial resources.

   Id. (citing United States v. Carr, 740 F.2d 339, 343–44 (5th Cir. 1984)). “The
   district court’s decision to permit or deny the motion is based on the totality
   of the circumstances . . . [but] the district court is not required to make
   findings as to each of the Carr factors.” Id. (citing United States v. Brewster,
   137 F.3d 853, 858 (5th Cir. 1998)).
          “The burden of establishing a fair and just reason for withdrawing a
   guilty plea remains at all times on the defendant.” United States v. Badger,
   925 F.2d 101, 104 (5th Cir. 1991). In Badger, we held that the district court
   did not abuse its discretion in denying the defendant’s motion to withdraw




                                          2
Case: 20-50481        Document: 00516199335              Page: 3       Date Filed: 02/11/2022




                                         No. 20-50481


   his guilty plea because the defendant “did not attempt to invoke any of the
   Carr factors to support his Rule [11(d)(2)] motion[].” Id. We concluded that
   the district court did not have an obligation to address the Carr factors sua
   sponte. See id. (“[W]e did not intend to require the district court to make a
   specific finding as to each of the seven factors every time a defendant requests
   to withdraw a guilty plea.”).
           In contrast, here, Gardner expressly discussed some of the Carr
   factors in his motion to withdraw his guilty plea. He alleged that the plea was
   involuntary due to the ineffectiveness of his former counsel; 1 that the
   controlled substances seized from his house were the product of an
   improperly executed “knock and talk”; that he had told his lawyer he wanted
   to file a suppression motion because it would end the Government’s case
   against him, but counsel told him “that a motion to suppress would be filed
   after the entering of the plea”; and that he continued to ask his lawyer about
   filing a motion to suppress, but counsel finally told Gardner that moving to
   suppress was no longer an option, and moved to withdraw. Based on those



           1
             Close assistance of counsel under the Carr factors is distinct from an ineffective
   assistance of counsel claim. United States v. Urias-Marrufo, 744 F.3d 361, 365 (5th Cir.
   2014); United States v. McKnight, 570 F.3d 641, 646 (5th Cir. 2009). To the extent that
   Gardner raises a claim for ineffective assistance, those claims are generally more
   appropriately addressed on collateral review, rather than on direct appeal. We express no
   opinion on such a claim at this juncture, other than to note that Gardner’s allegations may
   bear both on application of the Carr factors to his instant motion and on an eventual claim
   for ineffective assistance lodged under 28 U.S.C. § 2255. E.g., Hill v. Lockhart, 474 U.S.
   52, 56 (1985) (“Where, as here, a defendant is represented by counsel during the plea
   process and enters his plea upon the advice of counsel, the voluntariness of the plea
   depends on whether counsel’s advice was within the range of competence demanded of
   attorneys in criminal cases.” (internal quotation marks and citation omitted)); United
   States v. Rumery, 698 F.2d 764, 766 (5th Cir. 1983) (“[W]here . . . counsel has induced his
   client to plead guilty based on patently erroneous advice, we may find that the plea itself
   was involuntary and unknowing.”); see Strickland v. Washington, 466 U.S. 668 (1984)
   (setting forth two-part test for claims for ineffective assistance of counsel).




                                                3
Case: 20-50481      Document: 00516199335          Page: 4    Date Filed: 02/11/2022




                                    No. 20-50481


   allegations, Gardner argued that he had demonstrated a “fair and just reason
   for withdrawing his plea.” Although Gardner referred to the factors under
   the Sixth Circuit’s case law, his motion nevertheless clearly addresses at least
   Carr’s first, second, and third factors, and raises serious arguments about the
   effectiveness of counsel that touch on the fifth and sixth Carr factors as well.
   The Government did not respond to Gardner’s motion and thus did not
   challenge his factual assertions. Of course, the Government had little time
   to do so; the day after Gardner filed his motion, the district court, in a one-
   word order, denied his request to withdraw the plea, without an evidentiary
   hearing.
          Because the district court provided no analysis regarding Gardner’s
   arguments or the court’s application of the Carr factors beyond a single-word
   order—“DENIED”—we cannot assess the court’s denial of Gardner’s
   motion for an abuse of discretion. On the record before us, we decline to
   weigh the Carr factors in the first instance. See United States v. Houston, 792
   F.3d 663, 669 (5th Cir. 2015) (“[W]e are a court of review, not first view.”).
   Instead, we REMAND for the district court to consider Gardner’s
   arguments under the Carr framework and for such other proceedings,
   including any evidentiary hearing, as the court deems proper. And we note
   that nothing in this opinion forecloses any of Gardner’s rights under 28
   U.S.C. § 2255.
                                              VACATED AND REMANDED.




                                          4